Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method of monitoring laser material processing, classified in B23K26/032.
II. Claim 18, drawn to a method for selecting sections from camera images, classified in G06T1/0014.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation: claim 18 allows a sequence of real-time images, the camera being arranged on a laser processing head, and requires the step of selection of at least one image section in the real-time image, which are not recited in claim 1.  Meanwhile, claim 1 requires recording the position and surroundings of a process during material processing, determining  at least one image section, including the determination of a current position of the process in material processing, and transferring the image from the camera to a computer, which are not recited in . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require different searches, including different keyword, classification, and electronic resources; for example, Group I would be searched mainly in B23K26 subclasses, while Group II would be searched mainly in image processing subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
During a telephone conversation with Sean McDermott on 1/20/22, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement filed 6/30/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the relevant information referred to therein has not been considered.
Specification
On Page 11, the “Reference Numerals” heading contains a typographical error.  
Appropriate correction is required.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1 recites “the process of laser material processing” in line 5 (line 1 of the claim), but should use the indefinite article.  
Claim 1 recites “the section” in line 15, but this should be “the image section” as in line 10, or else line 10 should be amended to recite “at least one 
Claim 3 recites “the determined deviations.” This should be “the calculated deviations” or simply “the deviations” to mirror the language of claim 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “the position and surroundings of the process” in line 7 which lacks sufficient antecedent basis in the claims. Furthermore, it is unclear how a process can have a position (the position of the process is also referred to in line 12). For the purposes of examination it is assumed that the “position of the process” refer to one of the location of the weld melt pool, the point where the laser contacts the workpiece(s), the weld seam before or after weld (as indicated in Par. 0009 of the specification).
Claim 1 recites “the relevant image section” in line 13, which lacks sufficient antecedent basis in the claims; nor is it clear which is the “relevant” image section.
Claim 1 recites “determining at least one image section…and its location on a camera sensor, including the determination of” “a current position of the process” and “a nominal position of the relevant image section.” First, it is unclear what is meant by “determining” an image section. Does it mean “determining a location, on a camera sensor, of at least one image section”? Second, it is unclear with respect to what the “current position” and “nominal position” are determined. The position on the camera sensor? Further clarification is required.
Claim 3 recites “the programmed orbit data.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites “allocation of the determined deviations with the programmed orbit data for predicting future image excerpts.” It is unclear what step is required by “allocation” of determined deviations.
Claim 4 recites “the to a camera transmitted at least one image section is edited.” This appears to contain a typographical error. However, it is not clear what the claim should read.
Claim 5 recites “the at least one image section recorded before or after the process of material processing.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites “the processing speed.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the calibration,” “the focus on the position…” and “the workpiece.” There is insufficient antecedent basis for this limitation in the claim. Claim 8 is being interpreted as if it depends on claim 7.
Claim 10 recites “the real-time images or the sequence of real- time images.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites “the sequence 20of image sections.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 12 and 13 recite “the data.” The only data mentioned is the “programmed path data,” however it is unclear if this is the data referred to here, since it is not clear how the programmed path data would be derived form a section/image section.
Claim 15 recites “the workpiece.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites “the laser power.” There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the determined deviations.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites “the actual and nominal values.” There is insufficient antecedent basis for this limitation in the claim. Was this intended to say the actual and nominal positions?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-11, 13-15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovoi (US Pat. 4907169).
Regarding claim 1, as best understood, Lovoi discloses a method of monitoring the process of laser material processing [Col. 1, lines 10-15: “The invention relates to machine vision systems, and particularly to an adaptive vision and guidance system for use in conjunction with…a laser beam…directed by a robot to perform various operations including welding, cutting, and milling”], comprising the steps of: 
a. recording a real-time [“track the feature in ‘real time,’ Coll. 2 lines 60-61] image  comprising the position and surroundings of the process during material processing [the camera “records data” in its field of view, Col. 7, lines 60-61; see also the example method in Fig. 7 wherein an image is recorded  by the camera at 64B, 64C, 64D, etc.] by a camera  [“camera assembly 32” in the vision system] arranged in or on [see Figs. 1A and 1B, which show the processing head 10 emitting the processing laser at 20, and also having on it the vision system 16] a laser material processing head [head 10 which includes “tool 20 …such as a laser cutting or welding operation,” Col. 7 lines 15-16];  
10b. determining at least one image section in the real-time image [the “data point or scattered laser spot” Col. 7 line 65] and its location on a camera sensor [“The position at which a data point or scattered laser spot is seen in the camera’s field of view will indicate its position in three-dimensional space,” Col. 7 lines 65-68; see also in the example of Fig. 7 where the image section is the vicinity of points B, C, D, etc.], including the determination of: 
i. a current position of the process in material processing [Fig. 7 shows the actual points where actual path/”feature” 52 intersects with 64B,C, etc.] ; and 
ii. a nominal position of the relevant image section using a projection of programmed path data for controlling the laser material processing head 15in the section of the real-time image [the “predetermined platform path” 62 and where it intersects with lines 64B, C, etc.]; and 
c. transferring the at least one image section from the camera [“This data is sent to the vision system computer,” Col. 7, lines 61-62] to a computer [the “vision”/“control” computer 46].  
Regarding claim 2, Lovoi discloses calculating deviations between future actual and nominal positions [“The adaptive stage acts as a manipulator or inner translator system, taking care of the X, Y and Z deviations of the actual feature path 52 from the pre-selected path 62 of the robot,” Col. 13, lines 36-39] . In order for the deviations to be corrected for, a deviation between future actual and nominal positions needs to be calculated].  
Regarding claim 3, as best understood, Lovoi discloses allocation of the determined deviations with the programmed orbit data for predicting future image excerpts [prediction of future scan windows based on actual feature points is discussed in Col. 14 lines 1-15]. 
Regarding claim 6, Lovoi discloses comprising the recording of real-time images or a se5quence [a sequence of images is taken at the lettered points in Fig. 7, which represents a “laser welding” operation, Col. 12 lines 62-68, welding being a joining process] when joining or separating workpieces.  
Regarding claim 9, Lovoi discloses the path data additionally comprise predefined points of interest [the points A, B, C, etc., as in Fig. 7].  
Regarding claim 10, Lovoi discloses the real-time images or the sequence of real- time images are stored [“[t]he data taken as the feature is tracked can be stored,” Col. 3, line 3].  
Regarding claim 11, Lovoi discloses the relevant image section and / or the sequence 20of image sections can be stored for documentation [In Col.3, line 3, Lovoi discloses storing the data; furthermore, since the image section(s) are sent from the camera to a computer, they are capable of being stored for documentation; note that “can be” does not require a feature to be positively recited but is met by a section capable of being stored].  
Regarding claim 13, Lovoi discloses the data are derived from the at least one image section and are stored [“[t]he data taken as the feature is tracked can be stored,” Col. 3, line 3].  
Regarding claim 14, Lovoi discloses the laser material processing head controls “other devices” based on determined deviations between future actual and nominal positions [the laser material processing head controls the adaptive stage: “the adaptive stage controlling the end effector tool is moved to the right so that it acts at a point precisely the correct distance from the pre-programmed path to accurately weld the feature 52,” Col. 13 lines 28-32].  
Regarding claim 15, Lovoi discloses the laser material processing head and/or the workpiece is guided depending on determined deviations between future actual and nominal positions [the laser material processing head: “the adaptive stage controlling the end effector tool is moved to the right so that it acts at a point precisely the correct distance from the pre-programmed path to accurately weld the feature 52,” Col. 13 lines 28-32].  
Regarding claim 17, Lovoi discloses an actuator is set within the laser material pro10cessing head on the basis of determined deviations between actual and nominal values [the laser material processing head has an “adaptive stage,” where “the adaptive stage controlling the end effector tool is moved to the right so that it acts at a point precisely the correct distance from the pre-programmed path to accurately weld the feature 52,” Col. 13 lines 28-32. The adaptive stage must have or use an actuator, defined as ‘a mechanical device for moving or controlling something’ (Merriam-Webster), because it is a mechanical device which is moved].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovoi in view of Nishikawa et al. (US 2018/0297147 A1, hereinafter “Nishikawa”).
Regarding claim 4, as best understood, Lovoi discloses the method set forth above, but fails to disclose the image section being edited. However, Nishikawa teaches, in a method of monitoring a laser process, editing an image section [Par. 0128: “the guide pattern image…changes on the basis of the editing content.”] The advantage of editing an image or image section is “the user can easily adjust the drawing position of the guide pattern relative to Nishikawa Par. 0156]. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Lovoi by editing the at least one image section as taught by Nishikawa in order to allow the predefined pattern to match the desired trajectory and facilitate positional adjustments of the workpiece(s).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovoi in view of Ladewig et al. (US 2017/0157704).
Regarding claim 5, as best understood, Lovoi discloses using at least one image section recorded before the process of material processing [Fig. 7] and discusses using the processing speed to perform other operations, but fails to teach how the processing speed is determined. However, Ladewig teaches, in a method of monitoring laser processing, that it is known to use a known distance, derived after the process of material processing, to determine a processing speed [Par. 0003]. The advantage of calculating the processing speed is that it ensures reliable results [Ladewig Par. 0004]. Furthermore, Ladewig teaches that it is known to use a camera to measure distances [Par. 0014] in laser processing for the purposes of determining speed. The advantage of using a camera to record/measure distances is that it allows the distance to be measured remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Lovoi by both using an image section recorded in material processing to determine a processing speed, and furthermore to use at least one image section recorded after the process of material processing, as taught by Ladewig, in order to ensure consistent quality of production. 
Claim 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovoi in view of Grafton-Reed et al. (US 2004/0245227 A1, hereinafter “Grafton-Reed”).
Regarding claim 7, as best understood, Lovoi discloses the method set forth above, but fails to disclose calibrating the camera. However, Grafton-Reed teaches a method of monitoring laser processing wherein a camera is calibrated prior to performing the method [Par. 0055]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Lovoi by configuring the camera to be calibrated prior to performing the method as taught by Grafton-Reed in order to ensure that the camera is accurately capturing the intended image (that it is focused in the correct plane) in order to “optimize the interaction of the laser beam with the elements to be welded,” [Grafton-Reed Par. 0022].
Regarding claim 8, as best understood (i.e. interpreted as depending on claim 7, see notes in 112(b) section above), Lovoi discloses the method set forth above, but fails to disclose calibrating the camera.10 However However, Grafton-Reed teaches the calibration comprises the focus on the position of the workpiece to be machined [“In accordance with the invention, the pointing direction of the laser beam 207 and the line of sight of the camera 250 are calibrated such that the impinge point 245 of the laser beam 207 and the line of sight of the camera 250 are coincident at the work piece surface 10,” Grafton-Reed Par. 0055].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Lovoi by configuring the camera to be calibrated prior to performing the method, calibration comprising focusing on the position of the workpiece to be machined, as taught by Grafton-Reed in order to ensure that the camera is accurately capturing the intended image (that it is focused in the correct plane) in order to “optimize the interaction of the laser beam with the elements to be welded,” [Grafton-Reed Par. 0022].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovoi in view of Shapiro et al. (US 2017/0045877 A1, hereinafter “Shapiro”).
Regarding claim 12, as best understood, Lovoi discloses the method set forth above. Lovoi discloses the data are derived from the at least one selected (image) section, but fails to disclose comparing the data with data stored in a database. However, Shapiro teaches data derived from a selected section and compared with data stored in a database [“A… database … of material calibration data can be accessed during operation ….During the cut, or after the cut is completed, the cut can be imaged and compared with expected results given the CNC operating parameters and the type of calibrated material,” Par. 0132].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Lovoi by comparing data derived from a selected section with data stored in a database, as taught by Shapiro, in order to identify discrepancies and alert the operator [Shapiro Par. 0132].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovoi in view of Randhawa (US 2018/0186082).
Regarding claim 16, as best understood, Lovoi discloses the method set forth above, but fails to disclose adjusting laser power according to determined deviations between actual and nominal positions. However, Randhawa teaches a laser power is adjusted according to the determined deviations between the actual and nominal values.[“ (IV) direct evaluation of the deviation in the detectable image using image analysis of a captured image, …use (IV) to control at least one characteristic of the energy beam to form the three-dimensional object… the controller is configured to make an adjustment to (I), (II) and/or (III) based on the evaluation in (IV). In some embodiments, the evaluation in (IV) comprises an adjustment to (A) a power generated by the energy source,” Randhawa Par. 0026]. The advantage of adjusting laser power according to determined deviations between actual and nominal values is that it permits any discrepancies to be compensated for [Randhawa Par. 0325]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Lovoi by adjusting laser power according to determined deviations between actual and nominal values in order to compensate for discrepancies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761